Filed 9/5/13 In re V.G. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

In re V.G., a Person Coming Under the Juvenile
Court Law.

THE PEOPLE,                                                                                F066635

         Plaintiff and Respondent,                                       (Tulare Super. Ct. No. JJD065869)

                   v.
                                                                                         OPINION
V.G.,

         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Tulare County. Jennifer
Shirk, Judge.
         Courtney M. Selan, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-

         *   Before Wiseman, Acting P.J., Kane, J. and Poochigian, J.
                                      INTRODUCTION
       Appellant V.G., a minor, was the subject of multiple juvenile petitions filed in
2011 and 2012. On March 22, 2012, he was declared a ward of the juvenile court (Welf.
& Inst. Code, § 602) and placed on probation, based on a felony violation of receiving
stolen property (Pen. Code,1 § 496) and misdemeanor being under the influence of a
controlled substance (Health & Saf. Code, § 11550, subd. (a)).
       In March and April 2012, he committed additional offenses and an amended
petition was filed on June 29, 2012. The instant appeal is based on the proceedings that
occurred as a result of that amended petition. His appellate counsel discovered errors in
the calculation of credits, fines, and fees, and advised the superior court of those errors.
The superior court conducted a noticed hearing and made the requested corrections.
       On appeal, his appellate counsel has filed a brief which summarizes the facts, with
citations to the record, raises no issues, and asks this court to independently review the
record. (People v. Wende (1979) 25 Cal.3d 436 (Wende).) We affirm.
                                           FACTS2
Vandalism
       On March 27, 2012, appellant, who was 16 years old, was a student at a school in
Porterville. One of the classrooms had one restroom for both boys and girls. On that
particular day, appellant used the restroom. The teacher had checked the restroom about
30 minutes before appellant went inside, and everything was in order. While appellant
was in the restroom, the teacher heard the sound of metal-on-metal scratching from the
inside. The teacher stood outside the restroom door and heard the same sound for 5 to 10
minutes. After appellant walked out, the teacher discovered that both sides of the metal
restroom stall door had been “tagged” with the letters “TBN,” for “Terra Bella Norte.”

       1   All further statutory citations are to the Penal Code unless otherwise indicated.
       2   The facts are taken from the jurisdictional hearing and the probation report.



                                               2.
Disturbing the peace
       Around 7:30 a.m. on Sunday, April 15, 2012, Yuliana Jimenez and her husband,
Jorge Maciel, were sleeping at the family’s house in Ducor. Everyone woke up when
they heard the sound of tires peeling out in front of the house. They looked outside and
saw a white truck. There were two men in the truck, and their faces were covered with
red handkerchiefs. The men were shouting, cursing, and throwing rocks and beer cans at
the house. They were also waving red shirts or bandanas out of the windows. Jorge
believed one man was wearing a red shirt, and the other man was wearing a black
sweater.
       Yuliana called the police. Jorge got into his car and drove after the truck. After
about 200 feet, the truck turned around and appeared to drive toward Jorge’s car, but the
truck spun out of the control and came to a stop. The two men got out of the truck and
ran into a nearby orchard. The passenger was wearing the black sweater.
       Jorge continued to watch the two men in the orchard until several deputies arrived.
Deputy McBride saw two men near the orchard. They were muddy and disheveled. The
men saw McBride and walked toward his patrol car. They were out of breath from
running. McBride ordered them to put their hands on their heads. Appellant was later
identified as one of the men. He was carrying a black jacket, and he tossed it on the hood
of the patrol car.
       Deputy McBride determined appellant was on felony probation with a search
condition. McBride searched the black jacket and found a grape knife blade in the
pocket. The blade lacked a handle.
The allegations
       On June 26, 2012, a juvenile wardship petition was filed in the Superior Court of
Tulare County which alleged misdemeanor vandalism, based on the tagging of the school
restroom on March 27, 2012 (§ 594, subd. (a)).



                                             3.
       On June 29, 2012, a first amended petition was filed which alleged count I, felony
carrying a concealed dirk or dagger (§ 21310); count II, misdemeanor disturbing the
peace (§ 415), based on the incident at the Maciel house on April 15, 2012; and count III,
misdemeanor vandalism of the school restroom. Appellant denied the allegations.
Jurisdictional hearing
       On September 18, 2012, the court held the jurisdictional hearing. It dismissed, for
insufficient evidence, count I, carrying a concealed dirk or dagger during the incident at
the Maciel house. It found true the two misdemeanors: count II, disturbing the peace,
and count III, vandalism.
Supplemental petition
       On September 28, 2012, appellant was in custody at the Tulare County Youth
Facility when he attacked another minor. When two officers tried to remove appellant,
he resisted and continued to hit the victim.
       Based on this incident, another petition was filed on October 2, 2012, which
alleged count I, misdemeanor battery (§ 242); and count II, misdemeanor resisting a
peace officer (§ 148, subd. (a)(1)).
       On October 3, 2012, appellant admitted these allegations, and the maximum term
of confinement was set at four years three months.
Dispositional hearing
       On October 11, 2012, the court held the dispositional hearing for all pending cases
and continued appellant’s wardship. The court ordered him to completely restart a
previously-ordered term in the Youth Facility Program. The court awarded him custody
credits and imposed various fines and fees.
Violation of probation
       On December 3, 2012, a notice was filed which alleged appellant violated
probation by failing to obey the rules and directives, assaulting another minor in the
youth facility, and receiving numerous incident reports.

                                               4.
       On December 4, 2012, appellant admitted the probation violation.
       On December 18, 2012, the court conducted the disposition hearing, continued the
wardship, and found the maximum time of confinement was four years three months.
The court allowed appellant to “redo” the youth facility program for 365 days. The court
also made various findings about credits, fines, and fees.
       On February 1, 2013, appellant filed a notice of appeal from the dispositional
order of December 18, 2012.
The superior court’s correction of the record
       On April 7, 2013, while the instant appeal was pending, appellate counsel advised
the superior court of certain errors in the dispositional order regarding appellant’s custody
credits, fines, and fees, and requested the court correct the errors rather than have the
issues addressed on appeal.
       On May 13, 2013, the superior court conducted a hearing and corrected the
dispositional order as requested by appellate counsel. Thereafter, appellate counsel
notified appellant about the corrections that were made.
                                       DISCUSSION
       As noted ante, defendant’s appellate counsel has filed a Wende brief with this
court. The brief also includes the declaration of appellate counsel indicating that
defendant was advised he could file his own brief with this court. By letter on June 11,
2013, we invited defendant to submit additional briefing. To date, he has not done so.
       After independent review of the record, we find that no reasonably arguable
factual or legal issues exist.
                                      DISPOSITION
       The judgment is affirmed.




                                              5.